Case 3:19-cv-01175-BJD-JRK Document 28 Filed 04/13/21 Page 1 of 16 PageID 234




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

   BRUCE BERNSTEIN,

                     Plaintiff,

   v.                                        Case No. 3:19-cv-1175-BJD-JRK

   ASBURY AUTOMOTIVE GROUP,
   INC., et al.,

                     Defendants.


                                     ORDER

                              I.   Status/Background

         This cause is before the Court on Plaintiff’s Second Motion to Compel

   Discovery from Defendants and Incorporated Memorandum of Law (Doc. No.

   21; “Motion”), filed December 10, 2020. Defendants responded in opposition to

   the Motion on December 23, 2020. See Defendants’ Response to Plaintiff’s

   Second Motion to Compel (Doc. No. 22; “Response”).

         Plaintiff is suing Defendants Asbury Automotive Group, Inc.; CN Motors,

   LLC d/b/a Coggin Nissan; and Florida Automotive Services, LLC, alleging all

   were his “employer” by acting “as a single integrated enterprise,” or

   alternatively, that all Defendants were “joint employers.” Compl. (Doc. No. 4),
Case 3:19-cv-01175-BJD-JRK Document 28 Filed 04/13/21 Page 2 of 16 PageID 235




   filed in this Court on October 16, 2019, 1 at 2, 3.          Plaintiff alleges he was

   employed by Defendants from approximately December 3, 1996 through June

   29, 2017, when his employment was terminated. Id. at 5. At the time of his

   termination, Plaintiff was a “Parts Manager” and was 64 years old. Id.

   According to Plaintiff, Jim Lux was a “Regional Manager” for Defendants and

   one of Plaintiff’s supervisors. Id. at 6-7. Plaintiff alleges Mr. Lux was involved

   in or responsible for Plaintiff’s “unlawful termination.” Id. at 7-8; Motion at 3-

   4.

         Plaintiff brings claims for “Violation of the Age Discrimination in

   Employment Act of 1967, as amended,” 29 U.S.C. §§ 621, et seq. (“ADEA”)

   (count I); “Violation of the Florida Civil Rights Act,” Fla. Stat. §§ 760.01, et seq.

   (“FCRA”) (count II); “Violation of the [ADEA] . . . [for] Retaliation” (count III);

   “Violation of the [FCRA] . . . [for] Retaliation” (count IV); “Violation of Title VII

   of the Civil Rights Act of 1964,” 42 U.S.C. § 2000e et seq. for “Gender

   Retaliation” (count V); and “Violation of the [FCRA]” for “Gender Retaliation”

   (count VI) (emphasis omitted).

         In their Answer, Defendants raise several affirmative defenses, including

   that all employment related decisions regarding Plaintiff “were made in good

   faith, and for legitimate, non-discriminatory and non-retaliatory reasons” and



         1       The case was originally brought in state court on September 23, 2019. It was
   removed to this Court on October 16, 2019. See Notice of Removal (Doc. No. 1).


                                              -2-
Case 3:19-cv-01175-BJD-JRK Document 28 Filed 04/13/21 Page 3 of 16 PageID 236




   that “Plaintiff’s age was not the but for cause of any alleged adverse

   employment actions.” Answer (Doc. No. 5), filed October 23, 2019, at 9, 11

   (emphasis omitted).     2   In their Response, Defendants allege that their

   “legitimate non-discriminatory reason for the separation of Plaintiff’s

   employment is that Plaintiff resigned because he disagreed with Mr. Lux’s

   position that the structure of the Parts Department needed to change.”

   Response at 4. Defendants further assert that “[i]nstead of working with Mr.

   Lux to implement the changes, Plaintiff chose to leave.” Id. According to

   Defendants, the “changes” were “needed and urgent staff reductions to the

   Parts Department.” Motion at 3; Response at 3.

                                      II.   Discussion

         In the Motion, Plaintiff asks the Court to overrule Defendants’ objections

   to his Second Request for Production, specifically Requests Nos. 1-3, and enter

   an Order compelling Defendants to provide full and complete responses to these

   same requests. Motion at 9. Plaintiff further petitions the Court to “[o]rder

   Defendants[] to produce CEO David Hult for deposition.” Id. Finally, Plaintiff

   seeks attorney’s fees and costs incurred in bringing the Motion. Id.




         2       For ease of reference, citations to Defendants’ Answer follow the pagination
   assigned by the Court's electronic filing system (CM/ECF).


                                              -3-
Case 3:19-cv-01175-BJD-JRK Document 28 Filed 04/13/21 Page 4 of 16 PageID 237




   A.    The Requests to Produce

         Plaintiff’s Second Request for Production (Nos. 1-3) seeks employment

   data and financial information regarding the Parts Department where Plaintiff

   worked as Parts Manager. Id. at 4. Specifically, Request to Produce No. 1 seeks

   “all documents reflecting standard pay reports of [P]arts [D]epartment

   employees . . . for all pay periods from June 1, 2016 through September 30,

   2018.” Id. Request to Produce No. 2 seeks “all documents reflecting any rosters

   or lists of [P]arts [D]epartment employees . . . during the periods of June 1,

   2016 through September 30, 2018.” Id. Request to Produce No. 3 seeks “all

   documents reflecting sales, profit, expenses, and income information for the

   [P]arts [D]epartment . . . for the years of 2016 through 2018.” Id. at 5. Plaintiff

   argues that these requested documents are “significant to refute Mr. Lux’s

   version of why he alleges that Plaintiff resigned.” Id. at 4.

         Defendants responded to the Requests to Produce, objecting that Request

   Nos. 1, 2, and 3 were “overbroad as to time, not relevant to Plaintiff’s claims or

   Defendants’ defenses, and [are] not proportional to the needs of the case.” Id. at

   4-5. Plaintiff argues these objections are “merely boilerplate objections, and

   provide no specificity or particularity in the reasoning for the stated objections.”

   Id. at 5.

         Upon due consideration of the parties’ arguments and the relevant factors

   under the Federal Rules of Civil Procedure (“Rule(s)”), the undersigned finds


                                           -4-
Case 3:19-cv-01175-BJD-JRK Document 28 Filed 04/13/21 Page 5 of 16 PageID 238




   that Defendants have not properly objected to the Requests to Produce Nos. 1,

   2, and 3. Rule 34(b)(2)(B) sets out clear guidelines when making objections. Rule

   34 states that when objecting to an item or category, the party must “state with

   specificity the grounds for objecting to the request, including the reasons.” Fed.

   R. Civ. P. 34(b)(2)(B). “As made clear by the 2015 amendments to the [Rules],

   the use of boilerplate objections is improper[, and Rule] 34(b)(2)(B) now requires

   that the responding party ‘state with specificity the grounds for objection to the

   request, including the reasons.’” Archer v. City of Winter Haven, No. 8:16-CV-

   3067-CEH-AAS, 2017 WL 5158142, at *2 (M.D. Fla. Nov. 7, 2017) (unpublished)

   (citation omitted).

         As mentioned above, Defendants responded to Request Nos. 1, 2, and 3

   by objecting on the grounds that these requests were vague and/or overbroad as

   to time, not relevant to Plaintiff’s claims or Defendants’ defenses, and not

   proportional to the needs of the case. Motion at 4-5. These objections offered no

   specificity as required by Rule 34(b)(2)(B) as to which portions of the Requests

   were vague, overbroad, irrelevant, and/or not proportional to the needs of the

   case. See Fed. R. Civ. P. 34(b)(2)(B).

         Further, Defendants objected that Request No. 3 (seeking financial

   information for the Parts Department) sought confidential and proprietary

   information. Motion at 5. However, as Plaintiff observes, Defendants have

   already produced some of the records requested, but only for a limited scope of


                                            -5-
Case 3:19-cv-01175-BJD-JRK Document 28 Filed 04/13/21 Page 6 of 16 PageID 239




   time. Id. at 7. Therefore, the undersigned finds the objection to Request No. 3,

   that it seeks confidential and proprietary information, is unavailing.

           In addition, the information sought in Request Nos. 1, 2, and 3 is relevant

   and proportional under Rule 26. Rule 26 states as follows:

           Parties may obtain discovery regarding any nonprivileged matter
           that is relevant to any party’s claim or defense and proportional to
           the needs of the case, considering the importance of the issues at
           stake in the action, the amount in controversy, the parties’ relative
           access to relevant information, the parties’ resources, the
           importance of the discovery in resolving the issues, and whether the
           burden or expense of the proposed discovery outweighs its likely
           benefit.

   Fed. R. Civ. P. 26(b)(1). “Information within this scope of discovery need not be

   admissible in evidence to be discoverable.” Id. A district court has broad

   discretion to compel or deny discovery. Josendis v. Wall to Wall Residence

   Repairs, Inc., 662 F.3d 1292, 1306 (11th Cir. 2011). Upon consideration of the

   parties’ arguments and the relevant factors under Rule 26(b)(1), the

   undersigned finds that the documents sought by Plaintiff are relevant to

   Plaintiff’s claims and Defendants’ defenses, and proportional to the needs of the

   case.

           Plaintiff states that Mr. Lux’s and Michael Peinsipp’s (Plaintiff’s

   replacement in the Parts Department) deposition testimony differs as to when

   the allegedly “needed and urgent staff reductions” were made to the Parts

   Department after Plaintiff’s departure, with the difference being 30-45 days



                                           -6-
Case 3:19-cv-01175-BJD-JRK Document 28 Filed 04/13/21 Page 7 of 16 PageID 240




   (Mr. Lux) and 7-9 months (Mr. Peinsipp). Motion at 4; see also Motion at Exs.

   A (Doc. No. 21-1) (Deposition of James Lux via Zoom; “Lux Deposition”) at 11;

   B (Doc. No. 21-2) (Deposition of Michael A. Peinsipp via Zoom; “Peinsipp

   Deposition”) at 4.3 Because of this difference in deposition testimony, Plaintiff

   seeks information regarding the Parts Department for the time periods before

   and after he worked for Defendants. Motion at 3-4. The documents sought in

   Request No. 1 (pay reports); Request No. 2 (employee rosters/lists); and Request

   No. 3 (financial information for the Parts Department) are relevant to the

   contrasting deposition testimony of when the “needed and urgent staff

   reductions” were made to the Parts Department. The undersigned therefore

   finds the requested documents are relevant to Plaintiff’s claims (whether he

   was allegedly fired due to his age) and Defendants’ defense (that Plaintiff

   allegedly resigned because he did not want to make structural changes to his

   department).

          As to proportionality, Defendants argue that “[r]equiring Defendants to

   produce 27 months of financial data and rosters, when Plaintiff [allegedly] has

   the relevant documents in his possession” is not proportional to the needs of the

   case. Response at 8. Plaintiff is only seeking information about the Parts

   Department, the department he worked in before his alleged termination. The



          3       For ease of reference, citations to Exhibits A (Lux Deposition) and B (Peinsipp
   Deposition) follow the pagination assigned by the Court's electronic filing system (CM/ECF).


                                                -7-
Case 3:19-cv-01175-BJD-JRK Document 28 Filed 04/13/21 Page 8 of 16 PageID 241




   records sought are fairly limited to a narrow scope of time (27 months) and

   narrowly construed to pertain to documentation and information about the

   Parts Department. The undersigned finds the documents requested by Plaintiff

   are proportional to the needs of the case.

          Based on the foregoing, the Motion is due to be granted as to Requests to

   Produce 1, 2, and 3.

   B.     The Deposition of David Hult

          Plaintiff also asks this Court to compel the deposition of Asbury CEO, Mr.

   Hult. Motion at 7-9.4 Plaintiff alleges he had direct communication with Mr.

   Hult at a town hall meeting two weeks prior to his alleged termination. Id. at

   7-8.5 During this town hall meeting, Plaintiff spoke up regarding his perception

   that “certain employees and long-tenured managers felt they were being forced




          4       Defendants allege that Plaintiff requested to depose Mr. Hult, for the first time,
   after the parties failed to resolve this matter in mediation. Response at 8; see also Motion at
   2. The parties have been unable to reach an agreement as to whether Plaintiff can depose Mr.
   Hult. Plaintiff therefore moved to compel the deposition by filing the present Motion.
   Procedurally, whether a CEO can be deposed is typically raised in a Motion for Protective
   Order. See Chick-Fil-A, Inc. v. CFT Dev., LLC, No. 5:07-CV-501-WTH-GRJ, 2009 WL 928226,
   at *n.1 (M.D. Fla. Apr. 3, 2009) (unpublished) (stating that “where . . . a party resists producing
   a [high-ranking executive employee] for deposition, the correct procedural mechanism is to file
   a motion for protective order, rather than refusing to produce the witness and thus forcing the
   party seeking to conduct the deposition to file a motion to compel”). The presentation of the
   issue, asking the Court to compel the deposition of Mr. Hult, does not affect the Court’s ruling.

          5       Since Mr. Hult attended several town hall meetings in 2017, it appears the town
   hall meeting was a chance for upper level management of Asbury to hear from employees
   about specific topics or issues at the employees’ local store.


                                                  -8-
Case 3:19-cv-01175-BJD-JRK Document 28 Filed 04/13/21 Page 9 of 16 PageID 242




   out of the company.” Id. at 8. 6 Plaintiff claims his retirement came up in

   conversation with Mr. Hult after Plaintiff “raised concerns” at the town hall

   meeting, and it was approximately two weeks later that Mr. Lux allegedly

   terminated Plaintiff. Id. Plaintiff emailed Mr. Hult on June 30, 2017 (the day

   after his alleged termination) and informed him that Mr. Lux allegedly

   terminated Plaintiff under the pretense of a resignation. See id.; see also Motion

   at Ex. E (Doc. No. 21-5) (emails from Plaintiff to Mr. Hult; “Emails”), at 2-3.7

          Plaintiff intends to limit the scope of Mr. Hult’s deposition to the following

   areas of inquiry: (1) Mr. Hult’s knowledge of Plaintiff’s alleged termination; (2)

   the town hall meeting prior to Plaintiff’s alleged termination; (3) any

   communications Mr. Hult had with others regarding Plaintiff; (4) Mr. Hult’s

   involvement with Mr. Lux’s transfers; (5) Mr. Hult’s and Mr. Lux’s work history;

   and (6) Mr. Hult’s knowledge of any other allegations of age discrimination and

   retaliation. Motion at 8.

          Plaintiff asserts that he had communications, directly and electronically,

   with Mr. Hult before his alleged termination and that Mr. Lux spoke with Mr.

   Hult regarding Plaintiff’s alleged termination. Id. at 7-8. Plaintiff further



          6      Plaintiff’s Complaint specifically states that at the town hall meeting, Plaintiff
   “expressed his belief that older management employees . . . were being mistreated and that
   some of them had been forced out of the company.” Compl. at 7.

          7      For ease of reference, citations to Exhibit E (emails) follow the pagination
   assigned by the Court's electronic filing system (CM/ECF).


                                                 -9-
Case 3:19-cv-01175-BJD-JRK Document 28 Filed 04/13/21 Page 10 of 16 PageID 243




    argues that if he is not allowed to depose Mr. Hult, “there may be significant

    information that is not discovered regarding any involvement or knowledge Mr.

    Hult may have regarding Plaintiff’s [alleged] termination.” Id. at 8-9.

          Responding, Defendants contend that Plaintiff has “not offered a proper

    basis or need to depose Mr. Hult . . . [and] this belated request appears specious

    and harassing.” Response at 9. Defendants further argue that Mr. Hult was not

    personally involved in any disputes involving Plaintiff because these types of

    disputes (involving individual, non-senior managerial employees) are handled

    at the individual store level. Id. at 10. Defendants point out that three other

    employees have provided testimony surrounding the information Plaintiff seeks

    from Mr. Hult and that Mr. Lux has even filled in some “gaps” of the

    conversations he had with Mr. Hult. Id.

          The parties agree that the “apex doctrine” applies to Mr. Hult. “Courts

    routinely recognize that it may be appropriate to limit or preclude depositions

    of high-ranking officials, often referred to as ‘apex’ depositions, because ‘high[-]

    level executives are vulnerable to numerous, repetitive, harassing, and abusive

    depositions, and therefore need some measure of protection from the courts.’”

    Goines v. Lee Memorial Health System, No. 2:17-CV-656-JES-NPM, 2018 WL

    3831169, at *4 (M.D. Fla. Aug. 13, 2018) (unpublished) (citations omitted).

          A party seeking to depose a high-ranking official bears the burden of

    showing that official has (1) “‘unique knowledge of the issues in the case’ or [(2)]


                                           - 10 -
Case 3:19-cv-01175-BJD-JRK Document 28 Filed 04/13/21 Page 11 of 16 PageID 244




    the information sought has been pursued unsatisfactorily through less

    intrusive means.” Id. (citations omitted); see also Dart Indus. v. Acor, No. 6:06-

    CV-1864-JA-DAB, 2008 WL 1995105, at *1 (M.D. Fla. May 7, 2008)

    (unpublished) (finding that the Secretary/Chief Legal Officer/Executive Vice-

    President having some knowledge of underlying facts of the case was not

    enough to override the protections of the apex doctrine).

           Having considered the parties’ arguments, the relevant factors under the

    apex doctrine, and for the reasons stated below, the undersigned finds that Mr.

    Hult is a high ranking official and that Plaintiff has failed to show that Mr.

    Hult has unique knowledge of Plaintiff’s claims or that the information Plaintiff

    seeks has been pursued unsatisfactorily through less intrusive means.

           Mr. Hult should be protected from deposition because he is a high-ranking

    official (CEO of Asbury) without personal or unique knowledge of the issues in

    this case. See Response at Ex. A (Doc. No. 22-1) (Declaration of David W. Hult;

    “Declaration”) at 1-3. Mr. Hult is the CEO of a Fortune 500 company that

    oversees almost 8,000 employees. Response at 10; see also Declaration at 1. Mr.

    Hult, in his sworn Declaration, states that he is responsible for Asbury’s

    “overall strategy and resources” and that “disputes involving individual non-

    senior managerial employees are addressed at the store level.” Declaration at

    1-2.




                                          - 11 -
Case 3:19-cv-01175-BJD-JRK Document 28 Filed 04/13/21 Page 12 of 16 PageID 245




          As to the first area (Mr. Hult’s knowledge of Plaintiff’s alleged

    termination) and third area (Mr. Hult’s communication with others) about

    which Plaintiff wishes to inquire, Mr. Hult states he does not have any

    recollection of ever speaking to Plaintiff and was not involved in any decisions

    regarding Plaintiff’s employment. Id. at 2. His sworn Declaration also iterates

    that he has no knowledge of the circumstances that resulted in Plaintiff no

    longer working for Asbury. Id.

          Plaintiff admits Mr. Hult did not respond to his email, sent the day after

    his alleged termination, that outlined various complaints against Mr. Lux and

    the details surrounding his alleged termination. Motion at 8. Mr. Hult’s failure

    to respond to this email supports Mr. Hult’s Declaration that he does not recall

    receiving or reviewing any emails sent by Plaintiff and that he does not recall

    speaking with anyone regarding Plaintiff’s email. Declaration at 2. The fact that

    Plaintiff sent correspondence to Mr. Hult does not alone show that Mr. Hult has

    any unique or personal knowledge surrounding Plaintiff’s claims. See Moore v.

    Shands Jacksonville Med. Ctr., Inc., No. 3:09-CV-298-MMH-PDB, 2010 WL

    11505066, at *2 (M.D. Fla. Oct. 29, 2010) (unpublished) (holding that the

    plaintiff has not demonstrated the defendant’s CEO has unique knowledge of

    the circumstances that underlie the cause simply because the plaintiff sent the

    CEO correspondence). Given that Mr. Hult failed to respond to Plaintiff’s email




                                          - 12 -
Case 3:19-cv-01175-BJD-JRK Document 28 Filed 04/13/21 Page 13 of 16 PageID 246




    and that Mr. Hult has no recollection of talking with Plaintiff, a deposition

    seems unlikely to produce new evidence.

           Pertaining to the second area of inquiry (the town hall meeting),

    according to Defendants, Plaintiff has testimony from Ray Hernandez8 and Mr.

    Peinsipp who were also in attendance at the town hall meeting. Response at 10.

    Plaintiff already deposed Mr. Lux who testified about his conversations with

    Mr. Hult after the town hall meeting. See Lux Deposition at 13-14. Mr. Hult’s

    sworn Declaration states that while he does not deny talking with Plaintiff after

    the town hall meeting, he has no recollection of speaking with him. See

    Declaration at 2. Thus, deposing Mr. Hult about his conversation with Plaintiff

    after the town hall meeting seems unlikely to produce new information.

           As to the fourth area of inquiry, Plaintiff wishes to depose Mr. Hult to

    question him about Mr. Lux’s transfer to the Texas Market in 2018. Motion at

    8. It is unclear from the Motion and Complaint how the Texas market is related

    to Plaintiff’s claims, other than Plaintiff alleging that “Mr. Hult apparently

    discussed with Mr. Lux that it would be preferable to transfer Mr. Lux out of

    the Florida region to a Texas market.” Id.9



           8     According to Defendants’ Response, Mr. Hernandez was the former Regional
    Fixed Operations Manager for Defendants. Response at 10.

           9       The Motion does not establish the relevancy of the inquiry into Mr. Lux’s
    transfer to the Texas Market. Plaintiff simply states that Mr. Hult allegedly told Mr. Lux it
    would be “preferable” for Mr. Lux to transfer to the Texas market. Motion at 8.


                                               - 13 -
Case 3:19-cv-01175-BJD-JRK Document 28 Filed 04/13/21 Page 14 of 16 PageID 247




          Even if relevant, Plaintiff has already deposed Mr. Lux and specifically

    asked him about his transfer to the Texas market. See Lux Deposition at 3-5;

    see also Response at 11. Mr. Lux testified that his transfer to Texas was an

    “internal decision” and that he was transferred because “[t]he stores in Texas

    needed some support.” Lux Deposition at 3-4. Mr. Lux further stated that his

    transfer had nothing to do with the Florida market and that the Florida market

    was never brought up in connection with his transfer to Texas. Id. at 5.

          Pertaining to the fifth area of inquiry, Plaintiff wishes to question Mr.

    Hult about his prior work history with Mr. Lux. Motion at 8. Plaintiff has

    already received the information sought from Mr. Hult through Mr. Lux’s

    deposition. See Lux Deposition at 6-7. According to Mr. Lux’s deposition, Mr.

    Hult and Mr. Lux worked together at a company called Group 1 Automotive. Id.

    at 6. Mr. Lux stated that Mr. Hult left Group 1 Automotive in 2014, two years

    before Mr. Lux left the company. Id. Mr. Lux indicated that he did not report to

    Mr. Hult, but that they “indirectly” worked together on projects. Id. at 7. While

    at Group 1 Automotive, Mr. Lux was the Regional Fixed Operations Director

    and Mr. Hult was the Chief Operating Officer (“COO”). Id. at 6-7. Therefore, it

    is unnecessary to require Mr. Hult to be deposed about topics that Plaintiff

    already directly questioned Mr. Lux.

          The sixth and final area Plaintiff wishes to inquire about in a deposition

    of Mr. Hult is his knowledge “of any other allegations of age discrimination and


                                           - 14 -
Case 3:19-cv-01175-BJD-JRK Document 28 Filed 04/13/21 Page 15 of 16 PageID 248




    retaliation.” Motion at 8. As mentioned before, Mr. Hult is the CEO of a Fortune

    500 company with almost 8,000 employees. Response at 10; see also Declaration

    at 1. Mr. Hult’s sworn Declaration states that he is responsible for “Asbury’s

    overall strategy and resources,” and that “[a]s a general proposition, disputes

    involving individual non-senior managerial employees are addressed at the

    store level.” Declaration at 1-2. It is highly doubtful Mr. Hult possesses any

    specific knowledge of non-senior managerial employee disputes.

          In sum, the undersigned finds that taking the deposition of Mr. Hult

    would not produce additional evidence to support Plaintiff’s claims, and the

    request to depose Mr. Hult is due to be denied.

    C.    Attorney’s Fees

          Finally, Rule 37 states that “[i]f the motion is granted in part and denied

    in part, the [C]ourt . . . may, after giving an opportunity to be heard, apportion

    the reasonable expenses for the motion.” Fed. R. Civ. P. 37(a)(5)(C). Here, given

    that the Motion is due to be granted in part and denied in part, the just result

    is to deny the Motion to the extent that Plaintiff requests reasonable attorney’s

    fees and costs in bringing the Motion.

                                   III.   Conclusion

          Based on the foregoing, it is




                                           - 15 -
Case 3:19-cv-01175-BJD-JRK Document 28 Filed 04/13/21 Page 16 of 16 PageID 249




          ORDERED:

          1.    Plaintiff’s Second Motion to Compel Discovery from Defendants and

    Incorporated Memorandum of Law (Doc. No. 21) is GRANTED in part and

    DENIED in part.

          2.    The Motion is GRANTED to the extent that Defendants shall

    provide full and complete responses to Requests to Produce Nos. 1, 2, and 3

    pursuant to this Order. Defendants shall produce this information no later than

    May 14, 2021.

          3.    The Motion is DENIED to the extent that it seeks an Order

    compelling the deposition of David Hult.

          4.    The Motion is DENIED to the extent that it requests reasonable

    attorney’s fees and costs incurred in filing the Motion.

          DONE AND ORDERED in Jacksonville, Florida on April 13, 2021.




    keb
    Copies:
    Counsel of Record




                                          - 16 -
